Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1A. Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2017/0117298 A1 (“Cha”).

Regarding claim 1, Cha shows (Fig. 3) a thin film transistor comprising a source (110, para 87), a drain (120, para 87) and an active layer (700, semiconductor pattern used for as active layer, para 53, stated for a different embodiment and not repeated for the current embodiment), wherein the thin film transistor further comprises: 
a blocking layer (111_2 or 121_2, barrier layer, para 87) provided between the active layer and at least one of the source or the drain.

claim 2, Cha shows (Fig. 3) wherein the at least one of the source (110) or the drain (120) is provided above the blocking layer (111_2 or 121_2), and at least one of the source or drain cover the blocking layer.

Regarding claim 5, Cha shows (Fig. 3) wherein the thin film transistor comprises: 
a base substrate (500); 
a gate (210, para 53, stated for a different embodiment and not repeated for the current embodiment) of the thin film transistor provided on the base substrate; and 
a gate insulator (601, para 58, stated for a different embodiment and not repeated for the current embodiment) covering the gate; 
wherein the active layer (700) is provided on the gate insulator; 
the blocking layer (111_2 or 121_2) is provided on the active layer; and 
the at least one of the source or the drain is provided on the blocking layer.

Regarding claim 6, Cha shows (Fig. 3) wherein a material of the blocking layer is MoO3 (molybdenum oxide, para 87).

Alternate rejection of claim 1

1B. Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2019/0245090 A1 (“Kusayanagi”).

Regarding claim 1, Kusayanagi shows (Fig. 7) a thin film transistor comprising a source (12A, para 187), a drain (13A, para 187) and an active layer (14, para 186), wherein the thin film transistor further comprises: 
a blocking layer (13B, Mo oxide from claims 1, 6 and 8) provided between the active layer and at least one of the source or the drain.

Regarding claim 7, Kusayanagi shows (Fig. 7) wherein the thin film transistor comprises: 
a base substrate (11, para 186); 
a gate insulator (15, para 190) provided on the source (12A) and the drain (13A); and 
a gate (16, para 191) provided on the gate insulator; 
wherein the active layer (14, para 187) is provided on the base substrate; 
the blocking layer (12B or 13B, para 187) is provided on the active layer; and 
the at least one of the source or the drain are provided on the blocking layer.

Regarding claim 8, Kusayanagi shows (Fig. 7) wherein a material of the blocking layer (12B or 13B) is V2O5 (from claims 1, 6 and 8).

Regarding claim 9, Kusayanagi shows (Fig. 7) the source and the drain comprise metal (para 187).

2. Claim(s) 3 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Cha as applied to claim 1, and evidenced by US 2016/0013426 A1 (“Yoshioka”).

Regarding claim 3, Cha shows (Fig. 3) wherein the blocking layer (111_2 or 121_2) comprises an electron blocking layer (molybdenum oxide, para 87) or a hole blocking layer, and wherein the electron blocking layer is made of electron barrier material (molybdenum oxide, para 68 as evidenced by Yoshioka para 120), and the hole blocking layer is made of hole barrier material.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha as evidenced by Yoshioka as applied to claim 3, further in view of US 2015/0287942 A1 (“Cao”).

Regarding claim 4, Cha as evidenced by Yoshioka shows the active layer (700), the electron barrier material (Cha 111_2 or 121_2, barrier layer of molybdenum oxide).

Cao shows the active layer comprises a carbon nanotube (para 3).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Cha as evidenced by Yoshioka, including active layer, with the invention of Cao.  
The motivation to do so is that the combination produces thin-film transistors with higher mobility and lower cost (para 3).
Cha as evidenced by Yoshioka and Cao does not show a top of valence band of the electron barrier material is equal to a top of valence band of the carbon nanotube, and a bottom of conduction band of the electron barrier material and a bottom of conduction band of the carbon nanotube differ by a predetermined value.
However, when the semiconductor compound (active layer of carbon nanotube and electron barrier material of Mo oxide as claim 6) recited in the references are substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).

2A. Claims 10-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of US 2005/0056623 A1 (“Jung”).

claim 10, Cha shows (Fig. 3) a substrate (500, para 53, stated for a different embodiment and not repeated for the current embodiment) comprising a thin film transistor comprising: 
a source (110, para 87), a drain (120, para 87) and an active layer (700, para 53), wherein the thin film transistor further comprises: 
a blocking layer (111_2 or 121_2, barrier layer, para 87) provided between the active layer and at least one of the source or the drain.
Cha does not specifically show the thin film transistors are formed on an array substrate.
Jung shows (Fig. 12) the thin film transistors are formed on an array substrate (80, para 91).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Cha, including substrate, with the invention of Jung.  
The motivation to do so is that the combination allows simultaneous forming of TFTs (para 91).

Regarding claims 11, 14-15, the prior art as noted in the above rejection of claims 2-3, 5-6 discloses the entire claimed invention.

Alternate rejection of claim 10

2B. Claims 10, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusayanagi in view of Jung.

Regarding claim 10, Kusayanagi shows (Fig. 7) a substrate (11, para 186) comprising a thin film transistor comprising: 

a blocking layer (12B or 13B) provided between the active layer and at least one of the source or the drain.
Kusayanagi does not specifically show the thin film transistors are formed on an array substrate.
Jung shows (Fig. 12) the thin film transistors are formed on an array substrate (80, para 91).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Kusayanagi, including substrate, with the invention of Jung.  
The motivation to do so is that the combination allows simultaneous forming of TFTs (para 91).

Regarding claims 16-18, the prior art as noted in the above rejection of claims 7-9, discloses the entire claimed invention.

3. Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha as evidenced by Yoshioka in view of Jung.

Regarding claim 12, the prior art as noted in the above rejection of claim 3 discloses the entire claimed invention.

4. Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha as evidenced by Yoshioka in view of Jung as applied to claim 12 above, further in view of Cao.

 claim 13, the prior art as noted in the above rejection of claim 4 discloses the entire claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819